FISHER, Associate Judge,
dissenting:
The trial court found as a matter of fact that appellant consented to a search of his person. That finding is amply supported by the evidence, and appellant makes no effort to demonstrate that his consent was involuntary. He asserts, rather, that his consent to search is irrelevant because it is the fruit of an illegal detention. I cannot agree.
Officer Lally had a reasonable, articula-ble basis for detaining appellant because it appeared that he either had urinated in a public alley or was about to do so. Even prior to the recent amendment of the statute, see ante note 11, the officer was not required to shrug his shoulders and walk away. “A brief stop of a suspicious individual, in order to determine his identity or to maintain the status quo momentarily while obtaining more information, may be most reasonable in light of the facts known to the officer at the time.” Adams v. Williams, 407 U.S. 143, 146, 92 S.Ct. 1921, 32 L.Ed.2d 612 (1972). Sometimes, as was the case here, a brief investigation will establish that no crime has been committed.
“[I]t is well established that an officer may ask a suspect to identify himself in the course of a Terry stop....” Hiibel v. Sixth Judicial Dist. Court of Nevada, 542 U.S. 177, 186, 124 S.Ct. 2451, 159 L.Ed.2d 292 (2004).1 Officer Lally properly used the identifying information to. initiate a check for outstanding warrants. “Knowledge of identity may inform an officer that a suspect is wanted for another offense, or has a record of violence or mental disorder.” Id. “When a lawful stop occurs, *153identification and warrant checks are basic police practices.” United States v. Young, 707 F.3d 598, 606 (6th Cir.2012). Thus, the officer “did not exceed the reasonable scope of a Terry stop by running a warrant check.” Id.; see also United States v. Villagrana-Flores, 467 F.3d 1269, 1277 (10th Cir.2006) (pedestrian’s “Fourth Amendment rights were neither violated when his identity was obtained during a valid Terry stop nor when his identity was shortly thereafter used to run a warrants check”); State v. Walker, 292 Kan. 1, 251 P.3d 618, 628 (2011) (officer “did not exceed the detention’s constitutionally permissible boundaries by taking [pedestrian’s] ID and using it to run a computer records check”).
At some point during their encounter, Officer Lally determined that appellant had not in fact urinated, but I reject appellant’s argument that Officer Lally was obliged to send appellant on his way before the officer learned the results of the warrant check. Cf. Ohio v. Robinette, 519 U.S. 33, 35, 117 S.Ct. 417, 136 L.Ed.2d 347 (1996) (holding that the Fourth Amendment does not require “that a lawfully seized defendant must be advised that he is ‘free to go’ before his consent to search will be recognized as voluntary”). Of course, the police may not unduly prolong a Terry stop, see Hiibel, 542 U.S. at 185-86, 124 S.Ct. 2451 (“the seizure cannot continue for an excessive period”), but that did not happen here. Officer Lally testified that only “one to two minutes, perhaps, maybe more,” elapsed from the time he first encountered appellant and when he found the pistol during a search conducted with appellant’s consent. See Young, 707 F.3d at 606 (“The Terry stop lasted only four minutes, no longer than it took Officer Johnson to conduct the warrant check. The officers were reasonable in maintaining the status quo by telling Young to ‘sit tight’ while they completed the check.”); United States v. Burleson, 657 F.3d 1040, 1042, 1049 (10th Cir.2011) (reversing suppression order on government appeal; officer did not improperly extend detention by running warrant check during investigatory stop of pedestrian — three to five minutes was an objectively reasonable time).
The “touchstone of the Fourth Amendment is reasonableness.” Robinette, 519 U.S. at 39, 117 S.Ct. 417 (citation omitted). Officer Lally acted reasonably in stopping appellant, in asking for identification, in running a warrant check, and in asking for consent to search. The seizure of appellant, valid at its inception, was not unduly prolonged, so there was no unlawful seizure and his consent to a search of his person was not obtained by exploitation of an illegal detention. The trial court properly denied appellant’s motion to suppress, and the judgment of conviction should be affirmed.

. As the majority recognizes, the police may ask a person for identification "widiout necessarily converting the encounter into a seizure.” In re J.F., 19 A.3d 304, 309 (D.C.2011) (citation omitted). Therefore, we need not determine whether appellant was seized before or after the officer asked for identification.